The State of TexasAppellee/s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 25, 2014

                                      No. 04-13-00766-CR

                                     Anthony JOHNSON,
                                          Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR0527
                          Honorable Melisa Skinner, Judge Presiding


                                         ORDER
        Appellant’s brief was originally due to be filed on February 10, 2014. See TEX. R. APP.
P. 38.6(a). On February 21, 2014, Appellant filed a first motion for extension of time to file the
brief until March 12, 2014, for an extension of thirty days.
       Appellant’s motion is GRANTED. Appellant must file the brief by March 12, 2014.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of February, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court